DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 23 March 2022.
Claims 1-20 are pending and have been presented for examination.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 7 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/792,026 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1—5, 7-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-13, 15 and 18-20 of copending Application No. 16/792,026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘026 application as shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


16/792,026
17/702,634
1. A networked information management system comprising: 
(A) a client computing device having one or more first hardware processors; and one or more computing devices in communication with the client computing device, wherein the one or more computing devices are configured with computer- executable instructions that, when executed, cause the one or more computing devices to: 
(B) process a request received from the client computing device to restore virtual machine data stored in a secondary storage device in a secondary copy format; 
(C) instruct a server comprising an offset converter and a cache to create a virtual disk; 
(D) receive an indication that creation of the virtual disk is complete and an indication of a virtual network path of the virtual disk; 
(E) instruct a hypervisor host to create a virtual machine configured to access the virtual disk via the virtual network path in response to reception of the indication that creation of the virtual disk is complete; 
(F) and cause the virtual machine to boot-up, wherein the virtual machine uses the virtual network path to retrieve at least some of the virtual machine data stored in the secondary storage device in the secondary copy format, 
(G H) wherein in response to reception of a virtual disk offset from the virtual machine, the offset converter determines, using a block allocation table, a secondary copy file stored in the secondary storage device in which a portion of the virtual machine data corresponding to the virtual disk offset is located, 
(I) wherein the block allocation table comprises a mapping between the virtual disk offset and a physical disk offset, comprises a mapping between the physical disk offset and an extent, and comprises a mapping between the extent and a secondary copy file ID and secondary copy file offset.
1. A networked information management system comprising: 
(A) a client computing device having one or more first hardware processors; and one or more computing devices in communication with the client computing device, wherein the one or more computing devices are configured with computer- executable instructions that, when executed, cause the one or more computing devices to: 
(B) process a request received from the client computing device to restore virtual machine data stored in a secondary storage device in a secondary copy format; 
(C) instruct a server to create a virtual disk; 
(D) receive an indication that creation of the virtual disk is complete and an indication of a virtual network path of the virtual disk; 
(E) instruct a hypervisor host to create a virtual machine configured to access the virtual disk via the virtual network path in response to reception of the indication that creation of the virtual disk is complete; 
(F) and cause the virtual machine to boot-up, wherein the virtual machine uses the virtual network path to retrieve at least some of the virtual machine data stored in the secondary storage device in the secondary copy format.

2. The networked information management system of Claim 1, 
(C) wherein the server comprises an offset converter and a cache.

3. The networked information management system of Claim 2, 
(G) wherein in response to reception of a virtual disk offset from the virtual machine, the offset converter determines a secondary copy file stored in the secondary storage device in which a portion of the virtual machine data corresponding to the virtual disk offset is located.

5. The networked information management system of Claim 3, 
(H) wherein the offset converter determines the secondary copy file using a block allocation table.

7. The networked information management system of Claim 5, 
(I) wherein the block allocation table comprises a mapping between the virtual disk offset and a physical disk offset, comprises a mapping between the physical disk offset and an extent, and comprises a mapping between the extent and a secondary copy file ID and secondary copy file offset.
Claims 4/8/9/10/11/12
Claims 4/8/9/10/11/12
13. A computer-implemented method comprising: 
(A) receiving a request from a client computing device to restore virtual machine data stored in a secondary storage device in a secondary copy format; 
(B) instructing a server comprising an offset converter and a cache to create causing creation of a virtual disk; 
(C) receiving an indication that creation of the virtual disk is complete and an indication of a virtual network path of the virtual disk; 
(D) instructing a hypervisor host to create a virtual machine configured to access the virtual disk via the virtual network path in response to reception of the indication that creation of the virtual disk is complete; 
(E) causing the virtual machine to boot-up, wherein the virtual machine uses the virtual network path to retrieve at least some of the virtual machine data stored in the secondary storage device in the secondary copy format; 
(F) and in response to reception of the virtual disk offset from the virtual machine, determining a secondary copy file stored in the secondary storage device in which a portion of the virtual machine data corresponding to a virtual disk offset is located, 
(G) wherein determining the secondary copy file comprises, in response to reception of a virtual disk offset from the virtual machine, using a block allocation table comprises a mapping between the virtual disk offset and a physical disk offset, comprises a mapping between the physical disk offset and an extent, and comprises a mapping between the extent and a secondary copy file ID and secondary copy file offset.
13. A computer-implemented method comprising: 
(A) receiving a request from a client computing device to restore virtual machine data stored in a secondary storage device in a secondary copy format; 
(B) causing creation of a virtual disk; 
(C) receiving an indication that creation of the virtual disk is complete and an indication of a virtual network path of the virtual disk; 
(D) instructing a hypervisor host to create a virtual machine configured to access the virtual disk via the virtual network path in response to reception of the indication that creation of the virtual disk is complete; 
(E) and causing the virtual machine to boot-up, wherein the virtual machine uses the virtual network path to retrieve at least some of the virtual machine data stored in the secondary storage device in the secondary copy format.

14. The computer-implemented method of Claim 13, further comprising 
(F) determining a secondary copy file stored in the secondary storage device in which a portion of the virtual machine data corresponding to a virtual disk offset is located in response to reception of the virtual disk offset from the virtual machine.

16. The computer-implemented method of Claim 14, 
(G) wherein determining a secondary copy file further comprises determining the secondary copy file using a block allocation table.
Claims 15/18/19/20
Claims 15/18/19/20



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by PARAMBIL (U.S. Patent Application Publication #2019/0384679).

1. PARAMBIL discloses A networked information management system comprising: a client computing device having one or more first hardware processors (see [0029]: host can be a personal computer, which would include a processor); and one or more computing devices in communication with the client computing device (see [0030]-[0032]: backup storage system and backup application server are in communication with the host over a network), wherein the one or more computing devices are configured with computer- executable instructions that, when executed, cause the one or more computing devices to (see [0071]-[0072]: executable instructions to carry out the described methods): process a request received from the client computing device to restore virtual machine data (see [0044]: request by user to access a restore point) stored in a secondary storage device in a secondary copy format (see [0034]: backup or restore points are stored on a backup VM disk file; [0017]: a backup of a VM can be stored as a snapshot); instruct a server to create a virtual disk (see [0044]: backup application server builds the requested restore point on a storage device); receive an indication that creation of the virtual disk is complete and an indication of a virtual network path of the virtual disk (see [0044]-[0045]: notification to user that the backup disk is mounted and ready; [0024]: address path to the built restore point is transmitted to the user); instruct a hypervisor host to create a virtual machine configured to access the virtual disk via the virtual network path in response to reception of the indication that creation of the virtual disk is complete (see [0047]: proxy VM can export and mount the built restore point on a target VM); and cause the virtual machine to boot-up (see [0060]: user can login to the target VM, this indicates the VM is operating and has gone through a boot process), wherein the virtual machine uses the virtual network path to retrieve at least some of the virtual machine data stored in the secondary storage device in the secondary copy format (see [0055]: the path provided to the target VM is to access a built restore point).

2. The networked information management system of Claim 1, wherein the server comprises an offset converter (see [0037]: metadata information associated with a selected backup includes index information that provides a location in storage for the backup, this index is an offset into the backup storage that contains the backup images) and a cache (see [0070]: SSD cache).

11. The networked information management system of Claim 1, wherein the server creates the virtual disk based on index data retrieved from a media agent database, wherein the index data comprises disk information of one or more disks on which a secondary copy operation has been performed (see [0037]: metadata information associated with a selected backup includes index information that provides a location in storage for the backup).

12. The networked information management system of Claim 1, wherein the virtual network path comprises a universal network component path (see [0024]: network address).

13. PARAMBIL discloses A computer-implemented method comprising: receiving a request from a client computing device to restore virtual machine data (see [0044]: request by user to access a restore point) stored in a secondary storage device in a secondary copy format (see [0034]: backup or restore points are stored on a backup VM disk file; [0017]: a backup of a VM can be stored as a snapshot); causing creation of a virtual disk (see [0044]: backup application server builds the requested restore point on a storage device); receiving an indication that creation of the virtual disk is complete and an indication of a virtual network path of the virtual disk  (see [0044]-[0045]: notification to user that the backup disk is mounted and ready; [0024]: address path to the built restore point is transmitted to the user); instructing a hypervisor host to create a virtual machine configured to access the virtual disk via the virtual network path in response to reception of the indication that creation of the virtual disk is complete (see [0047]: proxy VM can export and mount the built restore point on a target VM); and causing the virtual machine to boot-up (see [0060]: user can login to the target VM, this indicates the VM is operating and has gone through a boot process), wherein the virtual machine uses the virtual network path to retrieve at least some of the virtual machine data stored in the secondary storage device in the secondary copy format (see [0055]: the path provided to the target VM is to access a built restore point).

20. The computer-implemented method of Claim 13, wherein the virtual network path comprises a universal network component path (see [0024]: network address).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 8-10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARAMBIL (U.S. Patent Application Publication #2019/0384679) in view of DEVITT-CAROLAN (U.S. Patent Application Publication #2017/0371749).

3. The networked information management system of Claim 2 (see PARAMBIL above), wherein in response to reception of a virtual disk offset from the virtual machine, the offset converter determines a secondary copy file stored in the secondary storage device in which a portion of the virtual machine data corresponding to the virtual disk offset is located (see DEVITT-CAROLAN below).
PARAMBIL fails to disclose wherein in response to reception of a virtual disk offset from the virtual machine, the offset converter determines a secondary copy file stored in the secondary storage device in which a portion of the virtual machine data corresponding to the virtual disk offset is located.
DEVITT-CAROLAN discloses wherein in response to reception of a virtual disk offset from the virtual machine (see [0017]: read request from guest VM directed to a sector of the virtual disk), the offset converter determines a secondary copy file stored in the secondary storage device in which a portion of the virtual machine data corresponding to the virtual disk offset is located (see [0018]-[0020]: sector mapping lookup table is consulted to determine the location of the data, either in the local disk or the backup image).  DEVITT-CAROLAN allows a user to request the restoration of a virtual machine from a backup image (see [0015]).  The backup image is mounted and the guest VM is permitted to access the backup image (see [0016]).  This is similar to the process disclosed by PARAMBIL.  DEVITT-CAROLAN then goes further and copies the data from the backup location to a local location in the background in response to read and write requests from the guest VM (see [0026]-[0027]).  Copying of the backup image data to a local location reduces the delay associated with accessing the backup image data (see [0010]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by PARAMBIL to receive a request from a VM and determine a location of the data in the secondary copy, as disclosed by DEVITT-CAROLAN.  One of ordinary skill in the art would have been motivated to make such a modification in order to relocate the backup image data to a local location and reduce the delay associated with accessing the backup image, as taught by DEVITT-CAROLAN.  PARAMBIL and DEVITT-CAROLAN are in the same field of endeavor as both are directed to restoration of virtual machines from backup images.

4. The networked information management system of Claim 3, wherein the virtual disk offset is received by the server from the virtual machine in response to one of a read request or a write request (see DEVITT-CAROLAN [0017]: read request; [0025]: write request).

5. The networked information management system of Claim 3, wherein the offset converter determines the secondary copy file using a block allocation table (see DEVITT-CAROLAN [0037]: sector mapping table).

6. The networked information management system of Claim 5, wherein the block allocation table comprises a mapping between the virtual disk offset and an extent and comprises a mapping between the extent and a secondary copy file ID and secondary copy file offset (see DEVITT-CAROLAN [0037]: sector mapping table contains multiple fields including a sector and image ID).

8. The networked information management system of Claim 3, wherein the secondary copy file comprises an archive file (see PARAMBIL [0017]: snapshot).

9. The networked information management system of Claim 3, wherein the offset converter retrieves the portion of the virtual machine data corresponding to the virtual disk offset from the secondary copy file and stores the portion of the virtual machine data in the cache (see DEVITT-CAROLAN [0019]: data is copied from the backup to the local storage).

10. The networked information management system of Claim 9, wherein the offset converter transmits the portion of the virtual machine data retrieved from the secondary copy file to the virtual machine in response to reception of the virtual disk offset from the virtual machine (see DEVITT-CAROLAN [0017]-[0019]: a read request from the user will be translated to a physical location in the backup image, this data is then copied to the local storage).

14. The computer-implemented method of Claim 13 (see PARAMBIL above), further comprising determining a secondary copy file stored in the secondary storage device in which a portion of the virtual machine data corresponding to a virtual disk offset is located in response to reception of the virtual disk offset from the virtual machine (see DEVITT-CAROLAN below).
PARAMBIL fails to disclose determining a secondary copy file stored in the secondary storage device in which a portion of the virtual machine data corresponding to a virtual disk offset is located in response to reception of the virtual disk offset from the virtual machine.
DEVITT-CAROLAN discloses determining a secondary copy file stored in the secondary storage device in which a portion of the virtual machine data corresponding to a virtual disk offset (see [0017]: read request from guest VM directed to a sector of the virtual disk) is located in response to reception of the virtual disk offset from the virtual machine (see [0018]-[0020]: sector mapping lookup table is consulted to determine the location of the data, either in the local disk or the backup image).  DEVITT-CAROLAN allows a user to request the restoration of a virtual machine from a backup image (see [0015]).  The backup image is mounted and the guest VM is permitted to access the backup image (see [0016]).  This is similar to the process disclosed by PARAMBIL.  DEVITT-CAROLAN then goes further and copies the data from the backup location to a local location in the background in response to read and write requests from the guest VM (see [0026]-[0027]).  Copying of the backup image data to a local location reduces the delay associated with accessing the backup image data (see [0010]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by PARAMBIL to receive a request from a VM and determine a location of the data in the secondary copy, as disclosed by DEVITT-CAROLAN.  One of ordinary skill in the art would have been motivated to make such a modification in order to relocate the backup image data to a local location and reduce the delay associated with accessing the backup image, as taught by DEVITT-CAROLAN.  PARAMBIL and DEVITT-CAROLAN are in the same field of endeavor as both are directed to restoration of virtual machines from backup images.

15. The computer-implemented method of Claim 14, wherein the virtual disk offset is received in response to one of a read request or a write request (see DEVITT-CAROLAN [0017]: read request; [0025]: write request).

16. The computer-implemented method of Claim 14, wherein determining a secondary copy file further comprises determining the secondary copy file using a block allocation table (see DEVITT-CAROLAN [0037]: sector mapping table).

17. The computer-implemented method of Claim 16, wherein the block allocation table comprises a mapping between the virtual disk offset and an extent and comprises a mapping between the extent and a secondary copy file ID and secondary copy file offset (see DEVITT-CAROLAN [0037]: sector mapping table contains multiple fields including a sector and image ID).

18. The computer-implemented method of Claim 14, wherein the secondary copy file comprises an archive file (see PARAMBIL [0017]: snapshot).

19. The computer-implemented method of Claim 14, further comprising: retrieving the portion of the virtual machine data corresponding to the virtual disk offset from the secondary copy file; and storing the portion of the virtual machine data in a cache (see DEVITT-CAROLAN [0019]: data is copied from the backup to the local storage).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136